DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicant’s “AMENDMENT & RESPONSE UNDER 37 C.F.R. § 1.111” (“Amendment”) to the August 8, 2022 Non-Final Office Action. 
               Status of Claims   
In the Amendment, claims 1, 8 & 16 have been currently amended, claims 2-3, 6, 10-15 & 17-18 have been previously cancelled, and claim 20 has been previously presented. Accordingly, claims 1, 4-5, 7-9, 16 & 19-20 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Claim Objections
Claims 1 & 16 are objected due to the minor informalities.
As to claim 1, a comma should be inserted after “processor” in the paragraph reciting “receiving, by the computer processor an input handwriting sample…”. 
As to claim 16, the limitation in the last paragraph of each claim reciting “whether the the check can be used…” should be “whether the check can be used…” (remove the extra “the”). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7-9, 16 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for identity verification based on handwriting analysis, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “method”) is directed to a process in the instant case. The limitations of “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a [storage entity] stored on [another storage entity], each set of handwriting characteristics generated by a process that executes…against a plurality of handwriting samples of each individual from archived documents stored in the [storage entity] to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including: identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics; storing, in the [storage entity] on [the other storage entity], the set of extracted handwriting characteristics of the individual identified during the processing of the plurality of handwriting samples of each individual, the stored set of handwriting characteristics of the individual is stored in the [storage entity] storing sets of handwriting characteristics of a set of individuals generated from previously processed check images, each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof, proportions between character portions; height ratios between characters; and character loop forms; receiving…an input handwriting sample captured…as an image of the check through a web service call; determining…whether the input handwriting sample captured…as the image of the check is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and outputting…a result of the determining via the web service call for determination…whether the…check can be used as payment or deposited…” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited human activity method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer processor, interacting with a database, a web service call, an imaging device and a data storage device, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the computer processor, interacting with the database, the web service call, the imaging device and the data storage device to perform all the steps. A plain reading of FIGS. 1-2 as well as their associated descriptions in paragraphs [0017]-[0025] of Applicant’s Specification reveals that the above listed component of the computer processor can be a general-purpose, generic or commercially available computing element or device programmed to perform the claimed steps. See, e.g., Apps. Spec., para. [0015] (“The software is executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices.”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The computer processor, the database, the web service call, the imaging device, and the data storage device are also recited at a high-level of generality, e.g., as generic technical architectures, processors, databases, web service calls, imaging devices and data storage devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Furthermore, in addition to the computer processor, the database, the web service call, the imaging device and the data storage device of independent claim 1, independent claim 16 contains the additional generic computing elements of: a system, a processor, a memory device, and a network interface device.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer processor (claim 1), the database (claims 1 & 16), the web service call (claims 1 & 16), the imaging device (claims 1 & 16), the data storage device (claim 1), the system (claim 16), the processor (claim 16), the memory device (claim 16), and the network interface device (claim 16) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 16 based on similar reasoning as well as rationale.
Dependent claims 4-5, 7-9 & 19-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 4, the limitations of “The method of claim 1, wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the step of outputting the result of the determining performed in a method for identity verification based on handwriting analysis.
In claim 5, the limitations of “The method of claim 1, wherein the plurality of handwriting samples are stored check images”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the plurality of handwriting samples (and what they are stored as) in a method for identity verification based on handwriting analysis.
In claim 7, the limitations of “The method of claim 1, wherein the input handwriting sample is received by a server performing at least a portion of the method from a source over a network and the result of the determining is output in a data transmission from the server to the source over the network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the input handwriting sample (and what it is received by) and the result of the determining (and how or in what form it is output) in a method for identity verification based on handwriting analysis.
In claim 8, the limitations of “The method of claim 7, wherein the source is the terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the source (and what it is) in a method for identity verification based on handwriting analysis.
In claim 9, the limitations of “The method of claim 8, wherein the terminal is an Automated Teller Machine (ATM)”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the terminal (and what it is) in a method for identity verification based on handwriting analysis.
In claim 19, the limitations of “The system of claim 16, wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the step of outputting the result of the determining in a method for identity verification based on handwriting analysis.
In claim 20, the limitations of “The system of claim 16, wherein: the plurality of handwriting samples are stored check images”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the plurality of handwriting samples (and what they are) in a method for identity verification based on handwriting analysis.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 4-5, 7-9, 16 & 19-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103 – Allowable Subject Matter
The following is Examiner’s statement of reasons for indicating allowance of claims 1, 4-5, 7-9, 16 & 19-20 over prior art (or 35 U.S.C. 103):
In independent claims 1 & 16, none of the prior art of record (Scott, U.S. Pat. 4,701,960 A (“Scott”) in view of Gauvin et al., U.S. Pat. Pub. 2014/0040141 A1 (“Gauvin”) and further in view of Franke et al., U.S. Pat. 7,636,457 B2 (“Franke”)) (“prior art”) suggest the unique claimed features of “receiving, by the computer processor an input handwriting sample captured by an imaging device as an image of the check through a web service call;…and outputting, from the computer processor, a result of the determining via the web service call for determination by a terminal whether the…check can be used as payment or deposited at the terminal” as recited in independent claim 1, and similarly recited in independent claim 16. Specifically, the prior art does not disclose the above features, and it would no longer be obvious to combine at least one additional prior art reference with the prior art to disclose the above features. Moreover, Applicants’ arguments on pages 6-7 of the Amendment are persuasive.
For these reasons, independent claims 1 & 16 are deemed allowable over the prior art. Dependent claims 4-5, 7-9 & 19-20 are also deemed allowable over the prior art by virtue of dependency on an allowable claim.  
Response to Arguments
As to the “The Rejections of Claims Under § 101”, and in response to Applicant’s general assertions on page 6 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a process in the instant case. The limitations of “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a [storage entity] stored on [another storage entity], each set of handwriting characteristics generated by a process that executes…against a plurality of handwriting samples of each individual from archived documents stored in the [storage entity] to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including: identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics; storing, in the [storage entity] on [the other storage entity], the set of extracted handwriting characteristics of the individual identified during the processing of the plurality of handwriting samples of each individual, the stored set of handwriting characteristics of the individual is stored in the [storage entity] storing sets of handwriting characteristics of a set of individuals generated from previously processed check images, each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof, proportions between character portions; height ratios between characters; and character loop forms; receiving…an input handwriting sample captured…as an image of the check through a web service call; determining…whether the input handwriting sample captured…as the image of the check is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and outputting…a result of the determining via the web service call for determination…whether the…check can be used as payment or deposited…” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited human activity method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer processor, interacting with a database and a data storage device (as well as a set of handwriting characteristics, handwriting data, a plurality of handwriting samples, archived documents, representations of characteristics of handwriting including at least some of neatness, fluidity,…case of letters, and other characteristics, the set of extracted handwriting characteristics, a data representation of character slant…character loop forms, an input handwriting sample, an image of a check, a result of the determining, all of which merely comprise abstract information, abstract programmable/static data, abstract software code or software per se and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 16 based on similar reasoning and rationale, contrary to Applicants’ arguments on page 6 of the Amendment that the claim amendments somehow direct the claims to something other than an abstract idea.
Furthermore, the mere change involving the web service call, and how what is recited is a process by which a check image is validated for a handwriting signature of an individual that is at a terminal attempting to use the check as payment or deposit the check does not change how the process is still abstract. Thus, the 35 U.S.C. 101 analysis remains the same as above.
Moreover, as demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of handwriting analysis. Contrary to Applicants’ unfounded assertions that the claims are directed to a solution that integrally involves image processing, the present claims are instead directed to a business solution (being able to more efficiently and thoroughly perform identity verification for e.g., checks, based on handwriting analysis) to a business problem (the inefficiencies and fraud risks involved with signing checks or other signatures) in a business field (identity verification for check signing or performing other financial transactions) by using or merely applying generic computing components to perform image processing, not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection.
For these reasons and those stated in the rejection above, the rejection of pending claims 1, 4-5, 7-9, 16 & 19-20 under 35 U.S.C. 101 is maintained by the Examiner, and the current claim amendments also still do not overcome that 35 U.S.C. 101 rejection.
As to the 35 U.S.C. 103 Rejections, they have been withdrawn as overcome, as described and further detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Gilder, U.S. Pat. Pub. 2010/0161466 A1 – for disclosing “web service” or “web service calls” in the context of check image processing (see paragraphs [0039]-[0040], [0075], [0082] & [0121]).
Mason, U.S. Pat. Pub. 2006/0041506 A1 – for disclosing similar subject matter to the present claims e.g., a “system and method that allows a business or financial institution accepting negotiable documents such as checks…to determine whether those documents are valid by comparing a set of document and maker characteristics extracted from an image of the document to the document and maker characteristics for valid documents stored in a profile” (Abstract).
Simske et al., CN 103250132 A – for disclosing “web service call” in the context of a potential check processing workflow (see paragraphs [0121] & [0123]).
                     Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
October 19, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/21/2022